NIX, Justice,
concurring.
The charge of the trial court defining voluntary manslaughter as not being an intentional killing was clearly wrong, see Commonwealth v. Heatherington, 477 Pa. 562, 385 A.2d 338 (1978); Commonwealth v. Whitfield, 475 Pa. 297, 380 A.2d 362 (1977); Commonwealth v. O’Searo, 466 Pa. 224, 240 n. 6, 352 A.2d 30, 38 n. 6 (1976), but the challenge to this charge has been waived. Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974).
Ordinarily, where a claim of ineffective assistance is raised on direct appeal and the basis for trial counsel’s decision cannot be determined from the record, it is appropriate for the reviewing court to remand for an evidentiary hearing rather than speculate, as does the majority, as to the basis for trial counsel’s actions. Commonwealth v. Musi, 486 Pa. 102, 404 A.2d 378 (1979); Commonwealth v. Wade, 480 Pa. 160, 389 A.2d 560 (1978); Commonwealth v. Hubbard, 472 Pa. 259, 372 A.2d 687 (1977); Commonwealth v. Moore, 466 Pa. 510, 353 A.2d 808 (1976); Commonwealth v. Twiggs, 460 Pa. 105, 331 A.2d 440 (1975). However, in this instance, former trial counsel (Cecil B. Moore, Esquire) is now deceased and for that reason I accept the majority’s approach in resolving the ineffective assistance challenge. Thus, I concur in the result.